Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art as best exemplified by Perednia (US 2015/0296760) and Bourgeouis (FR 3070002) does not teach or render obvious an apparatus for growing invertebrates that breathe gas comprising: a casing with a first and second end that rotates about a rotation axis between the first and second end, a growing chamber inside the casing that comprises at least one growing platform that rotates and extends between the first and second ends, wherein the growing platform comprises: one or more growing plates having a first and second end, a first and second growing plate surface, wherein the first growing plate surface is a growing surface for invertebrates and the growing platform is configured to maintain the first growing plate surface facing upwards when the casing is rotated.  Prior art Perednia discloses a similar rotating and feeding structure for harvesting larvae that comprises protrusions within the body of the drum to mix the feed and larvae, but fails to teach a growing platform that rotates and extends between the first and second ends, wherein the growing platform comprises: one or more growing plates having a first and second end, a first and second growing plate surface, wherein the first growing plate surface is a growing surface for invertebrates and the growing platform is configured to maintain the first growing plate surface facing upwards when the casing is rotated.  Prior art Bourgeouis also discloses a similar having a rotating drum with a contents that or mixed within while the drum is in motion, but is silent regarding a growing platform that rotates and extends between the first and second ends, wherein the growing platform comprises: one or more growing plates having a first and second end, a first and second growing plate surface, wherein the first growing plate surface is a growing surface for invertebrates and the growing platform is configured to maintain the first growing plate surface facing upwards when the casing is rotated.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/AARON M RODZIWICZ/Examiner, Art Unit 3642                                                                                                                                                                                                        
/MONICA L BARLOW/Primary Examiner, Art Unit 3644